DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 8/28/2020.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 20090198817 A1, hereafter Sundaram) in view of Volpe et al. (US 10474359 B1, hereafter Volpe) and Heim (US 20110113206 A1).

Regarding to Claim 1, Sundaram discloses: A storage device, comprising:
a virtual machine (VM), the VM on a source host (see [0038]-[0039]; “a virtual machine needs to be moved from one host to another host”);
first storage for a [storage] data for the VM; second storage for a [storage] state for the VM (see [0051]-[0052]; “a copy of all data and state information is made and transmitted or provided to the target host”. It is understood that at the computing technology areas that the data of a virtual machine and the state of the virtual machine are inherently to be stored at certain storage components. Note: the data and state are different objects to be transmitted, and thus the storage components or locations for such data and state should at least provided as first and second storage components or locations respectively; otherwise, the data and state should be same object);
a VM migration state monitor and capture module to assist in the migration of the VM from the source host to a destination host (see [0051]-[0052]; “the copy is ready to take over operation and the connections with the original are diverted via the forwarding services”, emphasis added).

Sundaram does not disclose: at least one controller for the VM;
the data for the VM is storage data and the state for the VM is storage state;
a storage device controller to process at least one read request received from the controller for the VM using the first storage and to process at least one write request from the controller for the VM using the first storage.
However, Volpe discloses: a storage device comprises: at least one controller for a VM (see Fig. 3, lines 65-21 of cols. 6-7; “hypervisor 340 may execute on host operating system 330 to manage a plurality of virtual machines on computer system 300”); first storage for a storage data for the VM (see lines 26-29 of col. 7; “VMs 1-N (350 a-350 c) may perform a write operation to store data in memory 324, or a read operation to read data stored in memory 324”); a storage device controller to process at least one read request received from the controller for the VM using the first storage and to process at least one write request from the controller for the VM using the first storage (see lines 26-29 of col. 7, lines 61-67 of col. 10 and lines 50-61 of col. 15;  “If a VM tries to access a virtual memory page mapped to the physical memory page that is labeled as trimmed … the memory controller may read the trim bit, and may return an all “0s,” all “1s,” or random pattern to the VM” and “the hypervisor, MMU, or memory controller may receive a request to write to a virtual memory page by a VM … by the memory controller from the hypervisor”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the host device executing the virtual machines from Sundaram by including a hypervisor executing on the host to manage the virtual machines running on the host and a device controller to operates the I/O operations requested by virtual machines from Volpe, since it is well-known and understood at computing technology for a virtualization system utilizes a hypervisor to manage virtual machines and a memory controller to manage I/O operations performed on memory storage components (see Fig. 3, lines 65-21 of cols. 6-7, lines 26-29 of col. 7, lines 61-67 of col. 10 and lines 50-61 of col. 15 from Volpe).

Furthermore, Heim discloses: a state of a VM includes a storage state (see [0013]; “a manager is configured to communicate and to prepare all VMs to be ready for taking the snapshot. For example, the manager may suspend some or all VMs’ operations and flush any pending input and output (IO) activities to the VM image of the shared disk before taking the snapshot. In one embodiment, the manager may select one of the VMs to take a snapshot of the VM image stored in the disk, which creates a new active snapshot VM image, where the original VM image can be used as a backup copy. Once the new active snapshot VM image has been created, the manager may notify the VMs to utilize the new VM image going forward”. Also see [0029]; “instead of suspending the VMs which also suspends all IO activities to all disks, the system only suspends a virtual IO device corresponding to a disk in which a snapshot is to be taken”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the snapshot capture process for a VM to be migrated from source host to destination host from the combination of Sundaram and Volpe by including a snapshot capture process of capturing pending I/O activities of the virtual machine from Heim, since it would provide a mechanism of maintaining same incomplete I/O activities before and after snapshot capturing to provide operation consistent for the virtual machine (see [0013] and [0029] from Heim).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein the storage state includes at least one of a transport configuration information for the controller for the VM, an interface configuration information for the controller for the VM, an input/output (I/O) activity for the VM, or a table to translate a logical address used by the VM to a physical address used by the storage device (see [0013] and [0029] from Heim. The pending I/O activities are flushed to the VM image and then the system captures the new snapshot for the VM image, and thus the storage state/snapshot would include the I/O activities for the VM).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein the VM migration state monitor and capture module tracks first changes in a storage state for the VM in the storage device and tracks second changes in the storage data for the VM in the storage device to at least one of a hypervisor on the source host and a second storage device on the destination host (see [0039] and [0052] from Sundaram; “any updates, or subsequent changes, would need to be captured” and “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”. Since the changes of the storage data and storage state would need to be captured or gathered, and thus the changes of the storage data and storage state must be detected or tracked).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein the VM migration state monitor and capture module sends the storage state and the storage data for the VM to at least one of the hypervisor on the source host and the second storage device on the destination host (see [0052] from Sundaram; “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”). 

Regarding to Claim 6, the rejection of Claim 3 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein the VM migration state monitor and capture module generates a report including the storage state ([0013] from Heim; “a manager is configured to communicate and to prepare all VMs to be ready for taking the snapshot. For example, the manager may suspend some or all VMs’ operations and flush any pending input and output (IO) activities to the VM image of the shared disk before taking the snapshot. In one embodiment, the manager may select one of the VMs to take a snapshot of the VM image stored in the disk, which creates a new active snapshot VM image”. The new snapshot of the VM, i.e., the claimed report, including the storage state, i.e., the I/O activities for the VM, is generated).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein the at least one controller is associated with one of a physical function (PF) or a virtual function (VF) exposed for the storage device (see lines 5-21 of col. 7 and lines 14-40 of col. 27 from Volpe).

Regarding to Claim 10, Sundaram discloses: a method, comprising:
 receiving, at a storage device on a source host, a command to assist in the migration of a virtual machine (VM) from the source host to a destination host (see step 502 of Fig. 5 and [0051]; “a copy of all data and state information is made and transmitted or provided to the target host, step 502. Using the foregoing example, the data and state information of the second virtual machine 312 would be copied and sent to the third host 306”);
tracking first changes in a [storage] state for the VM in the storage device; tracking second changes in a [storage] data for the VM in the storage device; sending the first changes in the [storage] state for the VM from the storage device; and sending the second changes in the [storage] data for the VM from the storage device (see [0039] and [0052]; “any updates, or subsequent changes, would need to be captured” and “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”. Since the changes of the storage data and storage state would need to be captured or gathered, and thus the changes of the storage data and storage state must be detected or tracked).
Sundaram does not disclose the state for the VM is a storage state and the data for the VM is a storage data.

However, Volpe discloses: tracking first changes in a storage data for the VM (see lines 26-29 of col. 7; “VMs 1-N (350 a-350 c) may perform a write operation to store data in memory 324, or a read operation to read data stored in memory 324”. Also see lines 8-15 of col. 10; “when a physical memory page is de-allocated, hypervisor 340 may mark or label the memory page as “deleted” or “trimmed” (e.g., set a trim bit to “1”) in tracking table 326 stored in memory 324, such that any read to the memory page will return all “0s,” all “1s,” or a random pattern”. Also see lines 61-67 of col. 10 and lines 50-61 of col. 15;  “If a VM tries to access a virtual memory page mapped to the physical memory page that is labeled as trimmed … the memory controller may read the trim bit, and may return an all “0s,” all “1s,” or random pattern to the VM” and “the hypervisor, MMU, or memory controller may receive a request to write to a virtual memory page by a VM … by the memory controller from the hypervisor”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the host device executing the virtual machines from Sundaram by including a hypervisor executing on the host to manage the virtual machines running on the host and a device controller to operates the I/O operations requested by virtual machines from Volpe, since it is well-known and understood at computing technology for a virtualization system utilizes a hypervisor to manage virtual machines and a memory controller to manage I/O operations performed on memory storage components (see Fig. 3, lines 65-21 of cols. 6-7, lines 26-29 of col. 7, lines 61-67 of col. 10 and lines 50-61 of col. 15 from Volpe).

Furthermore, Heim discloses: a state of a VM includes a storage state (see [0013]; “a manager is configured to communicate and to prepare all VMs to be ready for taking the snapshot. For example, the manager may suspend some or all VMs’ operations and flush any pending input and output (IO) activities to the VM image of the shared disk before taking the snapshot. In one embodiment, the manager may select one of the VMs to take a snapshot of the VM image stored in the disk, which creates a new active snapshot VM image, where the original VM image can be used as a backup copy. Once the new active snapshot VM image has been created, the manager may notify the VMs to utilize the new VM image going forward”. Also see [0029]; “instead of suspending the VMs which also suspends all IO activities to all disks, the system only suspends a virtual IO device corresponding to a disk in which a snapshot is to be taken”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the snapshot capture process for a VM to be migrated from source host to destination host from the combination of Sundaram and Volpe by including a snapshot capture process of capturing pending I/O activities of the virtual machine from Heim, since it would provide a mechanism of maintaining same incomplete I/O activities before and after snapshot capturing to provide operation consistent for the virtual machine (see [0013] and [0029] from Heim).


Regarding to Claim 11, the rejection of Claim 10 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: sending the first changes in the storage state from the storage device includes sending the first changes in the storage state from the storage device to at least one of a hypervisor on the source host or a second storage device on the destination host; and sending the second changes in the storage data for the VM from the storage device includes sending the second changes in the storage data for the VM from the storage device to at least one of the hypervisor on the source host or the second storage device on the destination host (see [0052] from Sundaram; “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”).

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: sending the storage state for the VM from the storage device to at least one of a hypervisor on the source host or a second storage device on the destination host; and sending the storage data for the VM from the storage device to at least one of the hypervisor on the source host or the second storage device on the destination host (see [0051]-[0052] from Sundaram; “a copy of all data and state information is made and transmitted or provided to the target host, step 502” and “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”).

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: 
the method further comprises receiving, at the storage device, a request for the storage state for the VM (see [0013] from Heim; “when a request is received to take a snapshot of a VM image stored in a storage device”); and
sending the storage state for the VM from the storage device includes sending the storage state for the VM from the storage device responsive to the request for the storage state for the VM (see [0051]-[0052] from Sundaram and [0013] from Heim; “a copy of all data and state information is made and transmitted or provided to the target host” and “the copied virtual machine 312 c would use the data to begin its operation at the same state/data configuration point as the second virtual machine 312 when the snapshot was taken”).

Regarding to Claim 15, the rejection of Claim 12 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: wherein sending the storage state for the VM from the storage device includes: generating a report including the storage state for the VM (see [0051]-[0052] from Sundaram, [0013] and [0029] from Heim; “state/data configuration point as the second virtual machine 312 when the snapshot was taken” and “a manager is configured to communicate and to prepare all VMs to be ready for taking the snapshot. For example, the manager may suspend some or all VMs’ operations and flush any pending input and output (IO) activities to the VM image of the shared disk before taking the snapshot. In one embodiment, the manager may select one of the VMs to take a snapshot of the VM image stored in the disk, which creates a new active snapshot VM image, where the original VM image can be used as a backup copy. Once the new active snapshot VM image has been created, the manager may notify the VMs to utilize the new VM image going forward”); and storing the report on the storage device (see Fig. 2, [0013] and [0024]-[0026] from Heim. The volumes 210 and 211 based on Fig. 2 and [0024]-[0026] would contain the VM image snapshot, i.e., claimed report, and thus it is storing the report on the storage device), wherein a hypervisor on the source host may read the report from the storage device (see [0021] from Heim; “manager 110 may communicate with manager 109 to suspend some or all operations of VMs 107 and to flush any pending input and output (IO) activities to the VM image of the shared disk 112 before taking the snapshot”. The VM manager or the hypervisor is required to modify the VM image snapshot, i.e., the claimed report, to flush the pending I/O activities to the VM image snapshot, and thus it would require the VM manager or the hypervisor to read the VM image snapshot or the claimed report).

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 18, Sundaram discloses: a method, comprising:
receiving, at a storage device on a destination host, a command to assist in the migration of a virtual machine (VM) from a source host to the destination host (see step 502 of Fig. 5 and [0051]; “a copy of all data and state information is made and transmitted or provided to the target host, step 502. Using the foregoing example, the data and state information of the second virtual machine 312 would be copied and sent to the third host 306”. The source side sends the copies of data and state, then the destination would receive the copies of the data and state);
receiving, at the storage device, changes in a [storage] state for the VM; updating the storage device consistent with the changes in the [storage] state for the VM; receiving, at the storage device, changes in a [storage] data for the VM; and updating the [storage] data for the VM on the storage device consistent with the changes in the [storage] data for the VM (see [0039] and [0052]; “any updates, or subsequent changes, would need to be captured”, “the copied virtual machine 312 c would use the data to begin its operation at the same state/data configuration point as the second virtual machine 312 when the snapshot was taken” and “the changes in data/state to be gathered and transmitted over to the copy … to make the copied virtual machine 312 c the same as the second virtual machine 312”).
Sundaram does not disclose: the state for the VM is a storage state and the data for the VM is a storage data.
However, Volpe discloses: changes in a storage data for the VM (see lines 26-29 of col. 7; “VMs 1-N (350 a-350 c) may perform a write operation to store data in memory 324, or a read operation to read data stored in memory 324”. Also see lines 8-15 of col. 10; “when a physical memory page is de-allocated, hypervisor 340 may mark or label the memory page as “deleted” or “trimmed” (e.g., set a trim bit to “1”) in tracking table 326 stored in memory 324, such that any read to the memory page will return all “0s,” all “1s,” or a random pattern”. Also see lines 61-67 of col. 10 and lines 50-61 of col. 15;  “If a VM tries to access a virtual memory page mapped to the physical memory page that is labeled as trimmed … the memory controller may read the trim bit, and may return an all “0s,” all “1s,” or random pattern to the VM” and “the hypervisor, MMU, or memory controller may receive a request to write to a virtual memory page by a VM … by the memory controller from the hypervisor”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the host device executing the virtual machines from Sundaram by including a hypervisor executing on the host to manage the virtual machines running on the host and a device controller to operates the I/O operations requested by virtual machines from Volpe, since it is well-known and understood at computing technology for a virtualization system utilizes a hypervisor to manage virtual machines and a memory controller to manage I/O operations performed on memory storage components (see Fig. 3, lines 65-21 of cols. 6-7, lines 26-29 of col. 7, lines 61-67 of col. 10 and lines 50-61 of col. 15 from Volpe).

Furthermore, Heim discloses: a state of a VM includes a storage state (see [0013]; “a manager is configured to communicate and to prepare all VMs to be ready for taking the snapshot. For example, the manager may suspend some or all VMs’ operations and flush any pending input and output (IO) activities to the VM image of the shared disk before taking the snapshot. In one embodiment, the manager may select one of the VMs to take a snapshot of the VM image stored in the disk, which creates a new active snapshot VM image, where the original VM image can be used as a backup copy. Once the new active snapshot VM image has been created, the manager may notify the VMs to utilize the new VM image going forward”. Also see [0029]; “instead of suspending the VMs which also suspends all IO activities to all disks, the system only suspends a virtual IO device corresponding to a disk in which a snapshot is to be taken”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the snapshot capture process for a VM to be migrated from source host to destination host from the combination of Sundaram and Volpe by including a snapshot capture process of capturing pending I/O activities of the virtual machine from Heim, since it would provide a mechanism of maintaining same incomplete I/O activities before and after snapshot capturing to provide operation consistent for the virtual machine (see [0013] and [0029] from Heim).

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further the combination of Sundaram, Volpe and Heim discloses: receiving, at the storage device, the storage state for the VM; configuring the storage device consistent with the storage state for the VM; receiving, at the storage device, the storage data for the VM; and storing the storage data for the VM on the storage device (see [0051]-[0052] from Sundaram; “a copy of all data and state information is made and transmitted or provided to the target host, step 502. Using the foregoing example, the data and state information of the second virtual machine 312 would be copied and sent to the third host 306” and “the copied virtual machine 312 c would use the data to begin its operation at the same state/data configuration point as the second virtual machine 312 when the snapshot was taken”).

Regarding to Claim 20, the rejection of Claim 18 is incorporated and further Claim 20 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 20090198817 A1, hereafter Sundaram) in view of Volpe et al. (US 10474359 B1, hereafter Volpe) and Heim (US 20110113206 A1) and further in view of Dhanalakoti et al. (US 20150370645 A1, hereafter Dhanalakoti).

Regarding to Claim 5, the rejection of Claim 3 is incorporated, the combination of Sundaram, Volpe and Heim does not disclose: wherein the VM migration state monitor and capture module sets a flag based at least in part on an amount of data written by the VM to the storage device exceeding a threshold.
However, Dhanalakoti discloses: a state monitor and capture module sets a flag based at least in part on an amount of data changes to the storage device exceeding a threshold (see [0026]-[0027]; “the cumulative amount of changed data exceeding the given threshold value”. The indication of the amount of changed data exceeding the threshold value is setting a flag).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the performance of capturing snapshot backup for data/state changes for a VM migration process from the combination of Sundaram, Volpe and Heim by including a method of performing one of the full backup or incremental backup based on amount of data changed is exceeding a threshold or not from Dhanalakoti, and thus the combination of Sundaram, Volpe, Heim and Dhanalakoti would disclose the missing limitations from the combination of Sundaram, Volpe and Heim, since it would provide a dynamic data backup mechanism based on amount of data changes to provide flexibility (see [0026]-[0027] from Dhanalakoti).

Regarding to Claim 14, the rejection of Claim 12 is incorporated, the combination of Sundaram, Volpe and Heim does not disclose:
tracking an amount of data written by the VM to the storage device; and 
based at least in part on the amount of data written by the VM to the storage device exceeding a threshold, setting a flag in the storage device, 
wherein the source host may use the flag to select between transferring all storage data for the VM from the storage device or a subset of the storage data for the VM from the storage device.
However, Dhanalakoti discloses: tracking an amount of data changes to the storage device; and based at least in part on the amount of data changes to the storage device exceeding a threshold, setting a flag in the storage device, wherein the source host may use the flag to select between performing backing up all storage data from the storage device or backing up a subset of the storage data from the storage device (see [0026][-[[027]; “the incremental backup scheduled for Day 9 of the scenario would be changed to a full backup based on the cumulative amount of changed data exceeding the given threshold value” and “an incremental backup to be performed (regardless of the backup type specified in the policy) when the cumulative amount of changed data since the last full backup is less than 10% of the last full backup size”. Note: the indication of the amount of changed data exceeding the threshold value is setting a flag).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the performance of capturing snapshot backup for data/state changes for a VM migration process from the combination of Sundaram, Volpe and Heim by including a method of performing one of the full backup or incremental backup based on amount of data changed is exceeding a threshold or not from Dhanalakoti, and thus the combination of Sundaram, Volpe, Heim and Dhanalakoti would disclose the missing limitations from the combination of Sundaram, Volpe and Heim, since it would provide a dynamic data backup mechanism based on amount of data changes to provide flexibility (see [0026]-[0027] from Dhanalakoti).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 20090198817 A1, hereafter Sundaram) in view of Volpe et al. (US 10474359 B1, hereafter Volpe) and Heim (US 20110113206 A1) and further in view of Connor et al. (US 20180373553 A1, hereafter Connor).

Regarding to Claim 7, the rejection of Claim 1 is incorporated, the combination of Sundaram, Volpe and Heim does not disclose: further comprising a cache and a prefetch policy, wherein the prefetch policy transfers storage data for the VM from the first storage to the cache to expedite sending the storage data for the VM from the storage device to at least one of the hypervisor on the source host or the second storage device on the destination host.
However, Connor discloses: a cache and a prefetch policy, wherein the prefetch policy transfers storage data for the VM from the first storage to the cache to expedite sending the storage data for the VM from the storage device to at least one of the hypervisor on the source host or the second storage device on the destination host (see Figs. 1, 4, [0022] and [0042]-[0043]; “The state information for a given VM … as part of providing a network service. The network service may include … a caching service”, “as shown in FIG. 4 VM 130-1's memory pages may be copied to memory 164 and then memory page changes may be concurrently maintained in memory 144 and memory 164 while VM 130-1 executes VNF App(s) 132-1 at source server 110. This may keep a far memory image of VM 130-1's operating state up to date (e.g., similar to how a write-through mode at a redundant array of independent disk (RAID) controller may be implemented using onboard cache)” and “in order to cache the most critical structures of VNF App(s) 132-1 and/or guest OS 134-1 to enable processing of data traffic early before the data traffic is routed to only destination server 120”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the data and state migration for the VM to the destination host from the combination of Sundaram, Volpe and Heim by including a caching memory to storing most critical data and state to be migrated from the source system from Connor, since it would provide a mechanism of enabling processing of data traffic early before the data traffic is routed to only destination server (see [0043] from Connor).

Regarding to Claim 17, the rejection of Claim 17 is incorporated, the combination of Sundaram, Volpe and Heim does not disclose: further comprising adjusting at least one of a cache policy or a prefetch policy to assist in the migration of the VM from the source host to the destination host.
However, Connor discloses: adjusting at least one of a cache policy or a prefetch policy to assist in the migration of the VM from the source host to the destination host (see Figs. 1, 4, [0022] and [0042]-[0043]; “The state information for a given VM … as part of providing a network service. The network service may include … a caching service”, “as shown in FIG. 4 VM 130-1's memory pages may be copied to memory 164 and then memory page changes may be concurrently maintained in memory 144 and memory 164 while VM 130-1 executes VNF App(s) 132-1 at source server 110. This may keep a far memory image of VM 130-1's operating state up to date (e.g., similar to how a write-through mode at a redundant array of independent disk (RAID) controller may be implemented using onboard cache)” and “in order to cache the most critical structures of VNF App(s) 132-1 and/or guest OS 134-1 to enable processing of data traffic early before the data traffic is routed to only destination server 120”, emphasis added. Note: either of using the cache service instead of not using the cache service Or using the cache service to cache the critical structures instead of caching all data to be transferred would be considered as adjust the cache or prefetch policy).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the data and state migration for the VM to the destination host from the combination of Sundaram, Volpe and Heim by including a caching memory to storing most critical data and state to be migrated from the source system from Connor, since it would provide a mechanism of enabling processing of data traffic early before the data traffic is routed to only destination server (see [0043] from Connor).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 20090198817 A1, hereafter Sundaram) in view of Volpe et al. (US 10474359 B1, hereafter Volpe) and Heim (US 20110113206 A1) and further in view of Azagury et al. (US 20080196026 A1, hereafter Azagury).

Regarding to Claim 9, the rejection of Claim 1 is incorporated, the combination of Sundaram, Volpe and Heim does not disclose: wherein the storage device controller includes the at least one controller.
However, Azagury discloses: wherein the storage device controller includes the at least one controller (see Fig. 1 and [0017]; “Storage controller 10 includes a processor 12 that can execute hypervisor 14”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the system structure of setting the hypervisor and storage controller as two different components for a virtualization environment from the combination of Sundaram, Volpe and Heim by including a system structure of integrating the hypervisor inside of a storage controller for a virtualization environment from Azagury, since either one of the system structures is known to one with ordinary skill in the art for a virtualization environment (see Fig. 3, lines 56-21 of cols 6-7 from Volpe, Fig. 1 and [0017] from Azagury), it would have been obvious to one skilled in the art to substitute one type of structure, i.e., instantiating the storage controller and the hypervisor at a virtualization environment as two separate components, for another, i.e., integrating the hypervisor to the storage controller at a virtualization environment, to achieve the predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196